                Case 18-10601-MFW               Doc 3020       Filed 10/11/20        Page 1 of 29

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801
In Re:                                                                          Case No.: 18−10601−MFW
The Weinstein Company Holdings LLC
                                                                                Chapter: 11

                                                Notice of Deficiency

   The document(s) you submitted to the Court was received on 10/9/20 and has been docketed at Docket # 3018 .
   However, if your intention is for this document to be docketed as a Proof of Claim (or Amended Proof of Claim),
   it must be submitted using Official Form B410. Official forms can be found on our website at
   www.uscourts.gov/forms/bankruptcy−forms/proof−claim. A proof of claim may be filed either electronically or
   as a paper document. For information on how to file a claim, visit the United States Bankruptcy Court − District
   of Delaware website at www.deb.uscourts.gov. When resubmitting your claim, please either include this Notice
   or ensure that you make reference to the docket number initially assigned to your filing.
   The document(s) you submitted to the Court was received on and has been docketed at Docket # . However, the
   case is currently closed. If you desire to reopen the case, a Motion to Reopen must be filed along with the
   appropriate filing fee.
   The document(s) you submitted to the Court was received on and has been docketed at Docket # . However, it is
   not in compliance with our Local Rules.
   The bankruptcy petition you filed was received on . It was docketed and assigned Case # . At the time of the
   filing, the applicable photo identification requirement was not satisifed. The debtor(s) named in the petition must
   either present in person a current, valid form of photo identification or file a legible copy by mail within the next
   fourteen (14) days. The form titled Pro Se Filer Acknowledgement of Photo ID Requirement can be found on the
   Court's website at http://www.deb.uscourts.gov/filing−without−attorney
   A bankruptcy petition, affirmed to be authorized to be filed on your behalf, was received on . It was docketed
   and assigned Case # . At the time of filing, the applicable photo identifcation requirement was not satisfied. The
   debtor(s) named in the petition must either present in person a current, valid form of photo identification or file a
   legible copy by mail within the next fourteen (14) days. The form titled Pro Se Filer Acknowledgement of Photo
   ID Requirement can be found on the Court's website at http://www.deb.uscourts.gov/filing−without−attorney

   The document(s) you filed with the Court at Docket # is not in compliance with Local Rule 9018−1(d).

   Other:

   Local Rules and Official Forms can be found on the Court's website at www.deb.uscourts.gov

   __________________________________________________________________________________________
   I certify that this Notice of Deficiency was mailed on the date indicated below to:
   Tom McNab
   Foxdale
   21 Hillside Rd
   St. Albans, Herts. AL13QW
   England




                                                                    Una O'Boyle, Clerk of Court
                Case 18-10601-MFW   Doc 3020   Filed 10/11/20     Page 2 of 29



Date: 10/9/20                                  By: Sara Hughes, Deputy Clerk




(VAN−489)
                            Case 18-10601-MFW                      Doc 3020            Filed 10/11/20              Page 3 of 29
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                               Case No. 18-10601-MFW
The Weinstein Company Holdings LLC                                                                                   Chapter 11
       Debtor(s)
                                                    CERTIFICATE OF NOTICE
District/off: 0311-1                                                 User: SH                                                             Page 1 of 27
Date Rcvd: Oct 09, 2020                                              Form ID: van489                                                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 11, 2020:
Recip ID                  Recipient Name and Address
cr                        Tom McNab, Foxdale, 21 Hillside Rd., St. Albans, Herts. AL13QW England

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 11, 2020                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 9, 2020 at the address(es) listed
below:
Name                              Email Address
Aaron H. Stulman
                                  on behalf of Interested Party Portfolio Funding Company LLC I astulman@potteranderson.com
                                  lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com

Aaron R. Cahn
                                  on behalf of Creditor Apolo Films SL cahn@clm.com trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com

Aaron R. Cahn
                                  on behalf of Creditor BRB Internacional S.A. cahn@clm.com trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com

Adam Hiller
                                  on behalf of Creditor Redrover Co. Ltd. ahiller@adamhillerlaw.com

Adam L. Rosen
                                  on behalf of Creditor Jeff Abbott adam.rosen@ALRcounsel.com carolann@alrcounsel.com

Alan Michael Root
                                  on behalf of Creditor Frank Miller Inc. and Frank Miller aroot@archerlaw.com

Amanda R. Steele
                                  on behalf of Debtor TWC Domestic LLC steele@rlf.com rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Amy D. Brown
                        Case 18-10601-MFW                 Doc 3020           Filed 10/11/20            Page 4 of 29
District/off: 0311-1                                        User: SH                                                                 Page 2 of 27
Date Rcvd: Oct 09, 2020                                     Form ID: van489                                                         Total Noticed: 1
                           on behalf of Creditor Lesia Anson abrown@gsbblaw.com

Amy D. Brown
                           on behalf of Plaintiff Hotel Mumbai Pty Ltd. abrown@gsbblaw.com

Andrew L Magaziner
                           on behalf of Interested Party Y Movie LLC, Y Theatrical, LLC, YFE Holdings, Inc., OA3, LLC, and RMF, LLC
                           bankfilings@ycst.com

Andrew N. Goldman
                           on behalf of Interested Party The Walt Disney Company and its affiliates andrew.goldman@wilmerhale.com
                           yolande.thompson@wilmerhale.com

Andrew R. Remming
                           on behalf of Interested Party A+E Television Networks LLC aremming@mnat.com,
                           andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glen
                           n-reimann-6767@ecf.pacerpro.com

Anthony F. Giuliano
                           on behalf of Creditor Safety Facility Services afg@pryormandelup.com

Bernadette Brennan
                           on behalf of Interested Party City of New York bbrennan@law.nyc.gov

Bradford J. Sandler
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors bsandler@pszjlaw.com

Brett Michael Haywood
                           on behalf of Debtor The Giver SPV LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Check Hook LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Avenging Eagle SPV LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Weinstein Global Film Corp. haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Tulip Fever LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Current War SPV LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor The Weinstein Company Holdings LLC haywood@rlf.com
                           rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Team Players LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Cues TWC (ASCAP) LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor The Weinstein Company LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor TWC Domestic LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Weinstein Productions LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Spy Kids TV Borrower LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor WC Film Completions LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Branded Partners LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor DRT Films LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor TWC Waco SPV LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Weinstein Books LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                        Case 18-10601-MFW                 Doc 3020           Filed 10/11/20             Page 5 of 29
District/off: 0311-1                                        User: SH                                                               Page 3 of 27
Date Rcvd: Oct 09, 2020                                     Form ID: van489                                                       Total Noticed: 1
                           on behalf of Debtor Small Screen Productions LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Weinstein Television LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Twenty O Five Holdings LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor W Acquisition Company LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor WTV Guantanamo SPV LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor TWC Borrower 2016 LLC haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor CTHD 2 LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor The Actors Group LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Defendant The Weinstein Company LLC haywood@rlf.com
                           rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Weinstein Global Funding Corp. haywood@rlf.com
                           rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Defendant The Weinstein Company Holdings LLC haywood@rlf.com,
                           rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Weinstein Development LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Brett Michael Haywood
                           on behalf of Debtor Small Screen Trades LLC haywood@rlf.com rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com

Bryan J Hall
                           on behalf of Interested Party Speedee Distribution LLC bhall@blankrome.com

Candyce Ewing Abbatt
                           on behalf of Creditor Westside Productions LLC cabbatt@famfirm.com sheri@famfirm.com

Candyce Ewing Abbatt
                           on behalf of Creditor Goldflat Productions LLC cabbatt@famfirm.com sheri@famfirm.com

Carl D. Neff
                           on behalf of Debtor The Weinstein Company Holdings LLC cneff@foxrothschild.com

Carl N. Kunz, III
                           on behalf of Creditor Amazon.com Intl Sales Inc. ckunz@morrisjames.com, wweller@morrisjames.com

Carl N. Kunz, III
                           on behalf of Creditor Amazon Content Services LLC ckunz@morrisjames.com wweller@morrisjames.com

Carl N. Kunz, III
                           on behalf of Creditor Amazon Studios LLC ckunz@morrisjames.com wweller@morrisjames.com

Carl N. Kunz, III
                           on behalf of Creditor Amazon Media EU Sarl ckunz@morrisjames.com wweller@morrisjames.com

Carl N. Kunz, III
                           on behalf of Interested Party Ringleader Studios Inc. ckunz@morrisjames.com, wweller@morrisjames.com

Carrie V Hardman
                           on behalf of Creditor Nu Image chardman@winston.com carrie-hardman-4684@ecf.pacerpro.com

Charles E. Boulbol
                           on behalf of Creditor 180 Varick LLC rtrack@msn.com rtrack@verizon.net

Charles G. Brackins
                           on behalf of Creditor Douglas Emmett 2008 LLC CBrackins@hinshawlaw.com

Christopher A. Ward
                           on behalf of Interested Party Butler Films LLC cward@polsinelli.com
                           LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com

Christopher A. Ward
                           on behalf of Interested Party Geronimo Nevada LLC cward@polsinelli.com,
                         Case 18-10601-MFW                 Doc 3020           Filed 10/11/20           Page 6 of 29
District/off: 0311-1                                         User: SH                                                               Page 4 of 27
Date Rcvd: Oct 09, 2020                                      Form ID: van489                                                       Total Noticed: 1
                            LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com

Christopher A. Ward
                            on behalf of Interested Party Voltage Pictures LLC cward@polsinelli.com,
                            LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com

Christopher M. Samis
                            on behalf of Interested Party East West Bank csamis@potteranderson.com
                            cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com

Christopher M. Samis
                            on behalf of Interested Party Portfolio Funding Company LLC I csamis@potteranderson.com
                            cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com

Christopher Page Simon
                            on behalf of Interested Party Jon Gordon csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party The Estate of Wes Craven csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party WB Studio Enterprises Inc. csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party David O. Russell csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Jon Gordon Productions Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Defendant Bruce Cohen Productions csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party PC Films LLC csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Kanzeon Corp. csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Rachel McAdams csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor di Bonaventura Pictures Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Potter Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party George Clooney csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Tig Films Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Julia Roberts csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party David S. Zucker csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Peter Chernin csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party The Bully Project LLC csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Cykel Corp. csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Bill Murray csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Warner Bros. Entertainment Inc. csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party New Crime Productions LLC csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Warner Bros. Entertainment Inc. csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Grant Heslov csimon@crosslaw.com smacdonald@crosslaw.com
                         Case 18-10601-MFW                  Doc 3020           Filed 10/11/20             Page 7 of 29
District/off: 0311-1                                          User: SH                                                                  Page 5 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                          Total Noticed: 1
Christopher Page Simon
                            on behalf of Interested Party Canal Productions Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Willie Lump Lump Enterprises Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Bruce Cohen csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Ted Melfi csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party 22nd Indiana Inc. and Bradley Cooper csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Smoke House Pictures Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Pink Fox Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Annapurna Pictures Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Creative Artists Agency csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Defendant Bruce Cohen csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Warner Bros. Pictures a division of WB Studio Enterprises, Inc. csimon@crosslaw.com,
                            smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Lee Hirsch csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Cusack Enterprises LLC csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor UniFi Completion Guaranty Insurance Solutions Inc. as Agent and Attorney-in-Fact for Atlantic Specialty
                            Insurance Company csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Sabajka Productions II Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Brad Pitt csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Wanda Pictures (Hong Kong) Co. Ltd. csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Robert De Niro csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Meryl Streep csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Bruce Cohen Productions csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Donna Gigliotti csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Lorenzo di Bonaventura csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Jerry's Brother Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Creditor Kevin Costner csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Hoodwinked LLC csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Jake Gyllenhaal csimon@crosslaw.com smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party John Cusack csimon@crosslaw.com smacdonald@crosslaw.com
                         Case 18-10601-MFW                  Doc 3020            Filed 10/11/20                Page 8 of 29
District/off: 0311-1                                          User: SH                                                                  Page 6 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                          Total Noticed: 1
Christopher Page Simon
                            on behalf of Interested Party Dynamic '88 Productions Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party JCP Enterprises Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Good Lie Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Kanbar Entertainment LLC csimon@crosslaw.com, smacdonald@crosslaw.com

Christopher Page Simon
                            on behalf of Interested Party Goldenlight Films Inc. csimon@crosslaw.com, smacdonald@crosslaw.com

Colin Robinson
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors crobinson@pszjlaw.com

Colin Robinson
                            on behalf of Attorney Pachulski Stang Ziehl & Jones LLP crobinson@pszjlaw.com

Colin R. Robinson
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors crobinson@pszjlaw.com

Colin R. Robinson
                            on behalf of Attorney Pachulski Stang Ziehl & Jones LLP crobinson@pszjlaw.com

Curtis A Hehn
                            on behalf of Interested Party Netflix Global LLC. curtishehn@comcast.net

Curtis A Hehn
                            on behalf of Interested Party Netflix Inc. curtishehn@comcast.net

Curtis A Hehn
                            on behalf of Interested Party Netflix Studios LLC curtishehn@comcast.net

Curtis A Hehn
                            on behalf of Interested Party Netflix International B.V. curtishehn@comcast.net

Daniel A. O'Brien
                            on behalf of Plaintiff Amityville Horror Enterprises LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz and Melissa Irwin
                            daobrien@venable.com

Daniel A. O'Brien
                            on behalf of Interested Party Good Fear Film Inc. daobrien@venable.com

Daniel A. O'Brien
                            on behalf of Creditor Counterparties daobrien@venable.com

Daniel A. O'Brien
                            on behalf of Interested Party Wang Qin and Wang Hong daobrien@venable.com

Daniel A. O'Brien
                            on behalf of Interested Party Vertigo Prime Inc. daobrien@venable.com

Daniel B. Butz
                            on behalf of Interested Party Viacom International Inc. dbutz@mnat.com

David B. Stratton
                            on behalf of Interested Party Spyglass Media Group LLC david.stratton@troutman.com,
                            wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com

David M. Fournier
                            on behalf of Interested Party Spyglass Media Group LLC david.fournier@troutman.com,
                            wlbank@troutman.com;monica.molitor@troutman.com

David M. Klauder
                            on behalf of Interested Party Kevin Hart dklauder@bk-legal.com

David M. Klauder
                            on behalf of Interested Party Sugarbell dklauder@bk-legal.com

David M. Klauder
                            on behalf of Interested Party K. Hart Enterprises Inc. dklauder@bk-legal.com

David M. Klauder
                            on behalf of Interested Party Kristen Bell dklauder@bk-legal.com

David M. Klauder
                            on behalf of Interested Party Pippin Owners dklauder@bk-legal.com

David M. Klauder
                            on behalf of Interested Party In the Heights Owners dklauder@bk-legal.com
                      Case 18-10601-MFW                  Doc 3020            Filed 10/11/20             Page 9 of 29
District/off: 0311-1                                        User: SH                                                               Page 7 of 27
Date Rcvd: Oct 09, 2020                                     Form ID: van489                                                       Total Noticed: 1
David M. Poitras
                          on behalf of Creditor Two Eleven Productions Inc. dpoitras@jmbm.com

David M. Poitras
                          on behalf of Creditor Leonardo DiCaprio dpoitras@jmbm.com

David M. Poitras
                          on behalf of Creditor Floffin Inc. dpoitras@jmbm.com

David M. Poitras
                          on behalf of Creditor Birken Productions Inc. dpoitras@jmbm.com

David M. Poitras
                          on behalf of Creditor Jennifer Aniston dpoitras@jmbm.com

David M. Poitras
                          on behalf of Creditor Jennifer Lawrence dpoitras@jmbm.com

David M. Poitras
                          on behalf of Creditor Company Men Productions Inc. dpoitras@jmbm.com

David Ryan Slaugh
                          on behalf of Other Prof. Sun Distribution Group S.A. rslaugh@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com

David Ryan Slaugh
                          on behalf of Interested Party The Walt Disney Company and its affiliates rslaugh@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com

David Ryan Slaugh
                          on behalf of Other Prof. Endemol Shine International Limited rslaugh@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com

David Ryan Slaugh
                          on behalf of Other Prof. Channel 271 Productions LLC rslaugh@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com

David Ryan Slaugh
                          on behalf of Other Prof. Endemol Shine International International Limited rslaugh@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com

David T Queroli
                          on behalf of Attorney Richards Layton & Finger, P.A. Queroli@rlf.com,
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

David T Queroli
                          on behalf of Debtor The Weinstein Company Holdings LLC Queroli@rlf.com
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

David W. Carickhoff
                          on behalf of Creditor Frank Miller Inc. and Frank Miller dcarickhoff@archerlaw.com

Deirdre M. Richards
                          on behalf of Creditor Sony Pictures Entertainment Inc. et al. drichards@finemanlawfirm.com

Dennis A. Meloro
                          on behalf of Creditor Jackpot Productions Limited f/s/o Jack Whitehall and James Graham melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Derek C. Abbott
                          on behalf of Interested Party Tim Sarnoff dabbott@mnat.com
                          meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-a
                          bbott-1155@ecf.pacerpro.com

Derek C. Abbott
                          on behalf of Interested Party Viacom International Inc. dabbott@mnat.com
                          meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-a
                          bbott-1155@ecf.pacerpro.com

Derrick Hansen
                          on behalf of Creditor UMG Recordings Inc. dhansen@friedmanspring.com

Derrick Hansen
                          on behalf of Creditor Capital Christian Music Group dhansen@friedmanspring.com

Derrick Hansen
                          on behalf of Creditor Universal Music Corp. dhansen@friedmanspring.com

Derrick Hansen
                          on behalf of Interested Party Universal Music Enterprises dhansen@friedmanspring.com

Derrick Hansen
                          on behalf of Creditor Universal Tunes dhansen@friedmanspring.com
                           Case 18-10601-MFW                 Doc 3020           Filed 10/11/20                Page 10 of 29
District/off: 0311-1                                            User: SH                                                                Page 8 of 27
Date Rcvd: Oct 09, 2020                                         Form ID: van489                                                        Total Noticed: 1
Derrick Hansen
                               on behalf of Creditor Songs of Universal Inc. dhansen@friedmanspring.com

Derrick Hansen
                               on behalf of Creditor CMG Publishing dhansen@friedmanspring.com

Dylan James Smith
                               on behalf of Interested Party Digital Cinema Implementation Partners LLC dsmith@loeb.com

Edward B. Rosenthal
                               on behalf of Interested Party Gaumont S.A. erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Delta Last Legion Ltd. erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Eagle Pictures S.p.A. erosenthal@rmgglaw.com, jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Eurofilm & Media Ltd. erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Senator Film Verleih GmbH erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Quinta Communications S.A. erosenthal@rmgglaw.com, jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Tarak Ben Ammar erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Wild Bunch S.A. erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Senator Entertainment Inc. erosenthal@rmgglaw.com, jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Studiocanal S.A.S. erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Optimum Releasing Limited erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Kinowelt GmbH erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Orange Studio (formerly Studio 37) erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward B. Rosenthal
                               on behalf of Interested Party Wild Bunch Germany GmbH erosenthal@rmgglaw.com jmeekins@rmgglaw.com

Edward J McNeilly
                               on behalf of Interested Party Portfolio Funding Company LLC I edward.mcneilly@hoganlovells.com

Edward M. Fox
                               on behalf of Attorney Seyfarth Shaw LLP emfox@seyfarth.com

Elizabeth Soper Justison
                               on behalf of Interested Party MUFG Union Bank (Prepetition and DIP Agent) bankfilings@ycst.com

Elizabeth Soper Justison
                               on behalf of Defendant UnionBanCal Equities Inc. bankfilings@ycst.com

Elizabeth Soper Justison
                               on behalf of Interested Party UnionBanCal Equities Inc. bankfilings@ycst.com

Elizabeth Soper Justison
                               on behalf of Defendant Union Bancal Equities Inc. bankfilings@ycst.com

Enid N Stuart
                               on behalf of Creditor New York State Attorney General enid.stuart@ag.ny.gov louisa.irving@ag.ny.gov

Epiq Corporate Restructuring, LLC
                                 nmrodriguez@epiqsystems.com

Eric J. Monzo
                               on behalf of Interested Party Toyota Motor Corporation emonzo@morrisjames.com
                               wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Eric J. Monzo
                               on behalf of Interested Party BBC Worldwide Limited emonzo@morrisjames.com
                               wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
                           Case 18-10601-MFW                Doc 3020            Filed 10/11/20              Page 11 of 29
District/off: 0311-1                                            User: SH                                                             Page 9 of 27
Date Rcvd: Oct 09, 2020                                         Form ID: van489                                                     Total Noticed: 1
Eric J. Monzo
                              on behalf of Interested Party Toyota Motor Sales U.S.A., Inc. emonzo@morrisjames.com,
                              wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Ericka Fredricks Johnson
                              on behalf of Creditor Nu Image Ericka.johnson@wbd-us.com
                              Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Evelyn J. Meltzer
                              on behalf of Interested Party Spyglass Media Group LLC Evelyn.Meltzer@troutman.com,
                              wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com

Evelyn J. Meltzer
                              on behalf of Defendant Lantern Entertainment LLC Evelyn.Meltzer@troutman.com
                              wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com

Frank Eugene Noyes, II
                              on behalf of Creditor Univision Networks & Studios Inc. fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com

Frederick Brian Rosner
                              on behalf of Creditor Sybrina Fulton and Tracy Martin rosner@teamrosner.com

Frederick Brian Rosner
                              on behalf of Creditor It Follows Productions LLC rosner@teamrosner.com

Frederick Brian Rosner
                              on behalf of Creditor Scavenger LLC rosner@teamrosner.com

Garvan F. McDaniel
                              on behalf of Interested Party Inclusion Media LLC gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com

Garvan F. McDaniel
                              on behalf of Creditor Light Chaser Animation gfmcdaniel@dkhogan.com gdurstein@dkhogan.com

Geoffrey G. Grivner
                              on behalf of Creditor Sartraco Inc. geoffrey.grivner@bipc.com, annette.dye@bipc.com;donna.curcio@bipc.com

Gregory A. Taylor
                              on behalf of Creditor J.C. Penney Corporation Inc. gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com

Gregory T. Donilon
                              on behalf of Creditor AI International Holdings (BVI) Limited gdonilon@mmwr.com gregory-donilon-6537@ecf.pacerpro.com

Gregory T. Donilon
                              on behalf of Plaintiff AI International Holdings (BVI) Ltd. gdonilon@mmwr.com gregory-donilon-6537@ecf.pacerpro.com

Gregory T. Donilon
                              on behalf of Interested Party Shady Records Inc. gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com

Hannah Mufson McCollum
                              on behalf of U.S. Trustee U.S. Trustee hannah.mccollum@usdoj.gov

Howard J. Weg
                              on behalf of Creditor Visiona Romantica Inc. hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor Supercool Manchu Too LLC hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor Jackboot Inc. hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor Cine-Manic Productions Inc. hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Interested Party Alfred H. Siegel hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor Quentin Tarantino hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor Brown 26 Productions LLC hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor L. Driver Productions Inc. hweg@robinskaplan.com

Howard J. Weg
                              on behalf of Creditor OWN LLC hweg@robinskaplan.com

Ian Connor Bifferato
                              on behalf of Mediator Ian Connor Bifferato cbifferato@tbf.legal mstewart@tbf.legal

James C Moon
                         Case 18-10601-MFW                 Doc 3020           Filed 10/11/20             Page 12 of 29
District/off: 0311-1                                          User: SH                                                                  Page 10 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                           Total Noticed: 1
                            on behalf of Creditor Univision Networks & Studios Inc. jmoon@melandbudwick.com,
                            ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com

James F Harker
                            on behalf of Creditor S. Carter Enterprises LLC and Shawn C. Carter a.k.a. Jay-Z jharker@cohenseglias.com
                            sbruno@cohenseglias.com

James I. Stang
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors jstang@pszjlaw.com hrafatjoo@pszjlaw.com

James Paul Menton, Jr.
                            on behalf of Interested Party Quinta Communications S.A. jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor Supercool Manchu Too LLC jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor L. Driver Productions Inc. jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Interested Party Alfred H. Siegel jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor Visiona Romantica Inc. jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor OWN LLC jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor Jackboot Inc. jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor Brown 26 Productions LLC jmenton@robinskaplan.com

James Paul Menton, Jr.
                            on behalf of Creditor Cine-Manic Productions Inc. jmenton@robinskaplan.com

James S. Carr
                            on behalf of Creditor Cinedigm KDWBankruptcyDepartment@kelleydrye.com MVicinanza@ecf.inforuptcy.com

James W. Adelman
                            on behalf of Interested Party Philadelphia Media Network mail@morrisadelman.com

Jamie Lynne Edmonson
                            on behalf of Interested Party Vertigo Prime Inc. jedmonson@rc.com, lshaw@rc.com

Jamie Lynne Edmonson
                            on behalf of Creditor Counterparties jedmonson@rc.com lshaw@rc.com

Jamie Lynne Edmonson
                            on behalf of Plaintiff Amityville Horror Enterprises LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz and Melissa Irwin
                            jedmonson@rc.com, lshaw@rc.com

Jamie Lynne Edmonson
                            on behalf of Interested Party Good Fear Film Inc. jedmonson@rc.com, lshaw@rc.com

Jane K. Springwater
                            on behalf of Interested Party Shady Records Inc. jspringwater@friedmanspring.com, nku@friedmanspring.com

Jane K. Springwater
                            on behalf of Interested Party Universal Music Enterprises jspringwater@friedmanspring.com nku@friedmanspring.com

Jane M. Leamy
                            on behalf of U.S. Trustee U.S. Trustee jane.m.leamy@usdoj.gov

Jason Wallach
                            on behalf of Creditor UniFi Completion Guaranty Insurance Solutions Inc. as Agent and Attorney-in-Fact for Atlantic Specialty
                            Insurance Company jwallach@ghplaw.com

Jason A. Gibson
                            on behalf of Creditor Dominique Huett gibson@teamrosner.com

Jason A. Gibson
                            on behalf of Creditor Jeff Abbott gibson@teamrosner.com

Jason A. Gibson
                            on behalf of Creditor It Follows Productions LLC gibson@teamrosner.com

Jason A. Gibson
                            on behalf of Creditor Wedil David gibson@teamrosner.com

Jason A. Gibson
                            on behalf of Creditor Scavenger LLC gibson@teamrosner.com
                     Case 18-10601-MFW                  Doc 3020           Filed 10/11/20            Page 13 of 29
District/off: 0311-1                                       User: SH                                                               Page 11 of 27
Date Rcvd: Oct 09, 2020                                    Form ID: van489                                                        Total Noticed: 1
Jason A. Gibson
                          on behalf of Creditor Sybrina Fulton and Tracy Martin gibson@teamrosner.com

Jason A. Gibson
                          on behalf of Interested Party Jeff Abbott gibson@teamrosner.com

Jay Walton Hurst
                          on behalf of Creditor Texas Comptroller of Public Accounts jay.hurst@oag.texas.gov sherri.simpson@oag.texas.gov

Jeff J. Friedman
                          on behalf of Creditor Anchor Bay Entertainment LLC jeff.friedman@kattanlaw.com nyc.bknotices@kattenlaw.com

Jeff J. Friedman
                          on behalf of Creditor Anchor Bay Entertainment UK Ltd jeff.friedman@kattanlaw.com nyc.bknotices@kattenlaw.com

Jeff J. Friedman
                          on behalf of Creditor Lions Gate Entertainment Corp. jeff.friedman@kattanlaw.com nyc.bknotices@kattenlaw.com

Jeff J. Friedman
                          on behalf of Creditor Starz Entertainment LLC jeff.friedman@kattanlaw.com nyc.bknotices@kattenlaw.com

Jeff J. Friedman
                          on behalf of Creditor Fremantle Media Limited jeff.friedman@kattanlaw.com nyc.bknotices@kattenlaw.com

Jeffrey C. Wisler
                          on behalf of Creditor Cigna Health and Life Insurance Company jwisler@connollygallagher.com

Jeffrey R. Waxman
                          on behalf of Interested Party Katherine Kendall jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Zoe Brock jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Nannette Klatt jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Larissa Gomes jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Melissa Thompson jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Caitlin Dulany jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Melissa Sagemiller jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Louisette Geiss jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Nannette May jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Sarah Ann Thomas jwaxman@morrisjames.com
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey R. Waxman
                          on behalf of Interested Party Plural Jempsa S.L. jwaxman@morrisjames.com,
                          wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey S. Sabin
                          on behalf of Creditor Counterparties JSSabin@Venable.com

Jeffrey W. Levitan
                          on behalf of Creditor BMG Rights Management LLC jlevitan@proskauer.com

Jeffrey W. Levitan
                          on behalf of Creditor BMG Rights Management (US) LLC jlevitan@proskauer.com

Jennifer R. Hoover
                          on behalf of Creditor Birken Productions Inc. jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
                      Case 18-10601-MFW                  Doc 3020            Filed 10/11/20             Page 14 of 29
District/off: 0311-1                                        User: SH                                                                  Page 12 of 27
Date Rcvd: Oct 09, 2020                                     Form ID: van489                                                           Total Noticed: 1
Jennifer R. Hoover
                          on behalf of Creditor Kate McKinnon jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Jennifer Aniston jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Tengri Inc. jhoover@beneschlaw.com, debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Bazelevs U.S. jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Jennifer Lawrence jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Two Eleven Productions Inc. jhoover@beneschlaw.com, debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Mirsand Limited jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Timur Bekmambetov jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Company Men Productions Inc. jhoover@beneschlaw.com, debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Leonardo DiCaprio jhoover@beneschlaw.com debankruptcy@beneschlaw.com

Jennifer R. Hoover
                          on behalf of Creditor Floffin Inc. jhoover@beneschlaw.com, debankruptcy@beneschlaw.com

Jeremy William Ryan
                          on behalf of Other Prof. Endemol Shine International Limited jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Entertainment One UK Limited (as successor to Contender Ltd.) jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Alliance Films (UK) Limited jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Entertainment One Benelux BV jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Entertainment One Films Canada Inc. (on its own behalf and as successor to Alliance Films Inc. and
                          Motion Picture Distribution LP) jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Channel 271 Productions LLC jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Aurum Productions SA jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Sun Distribution Group S.A. jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Alliance Films (UK) Dark Skies Limited jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Tele Munchen Fernsch GmbH & Co. Produktionsgesellschaft jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Interested Party The Walt Disney Company and its affiliates jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                          on behalf of Other Prof. Suite Distribution Limited jryan@potteranderson.com
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jeremy William Ryan
                        Case 18-10601-MFW                 Doc 3020           Filed 10/11/20             Page 15 of 29
District/off: 0311-1                                         User: SH                                                                 Page 13 of 27
Date Rcvd: Oct 09, 2020                                      Form ID: van489                                                          Total Noticed: 1
                           on behalf of Other Prof. AB Svensk Filmindustri jryan@potteranderson.com
                           bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

Jessica Lynn Bagdanov
                           on behalf of Plaintiff Hotel Mumbai Pty Ltd. jbagdanov@bg.law ecf@bg.law

Jessica Lynn Bagdanov
                           on behalf of Creditor Hotel Mumbai Pty Ltd. and Related Affiliates jbagdanov@bg.law ecf@bg.law

Joanne P. Pinckney
                           on behalf of Interested Party Shady Records Inc. jpinckney@pwujlaw.com, tchambers@pwujlaw.com

John F. Carberry
                           on behalf of Creditor S. Carter Enterprises LLC and Shawn C. Carter a.k.a. Jay-Z jcarberry@cl-law.com

Jon L.R. Dalberg
                           on behalf of Interested Party Warner Bros. Pictures a division of WB Studio Enterprises, Inc. jdalberg@landaufirm.com,
                           vrichmond@landaufirm.com;avedrova@landaufirm.com

Jon L.R. Dalberg
                           on behalf of Interested Party Hoodwinked LLC jdalberg@landaufirm.com,
                           vrichmond@landaufirm.com;avedrova@landaufirm.com

Jon L.R. Dalberg
                           on behalf of Interested Party Kanbar Entertainment LLC jdalberg@landaufirm.com,
                           vrichmond@landaufirm.com;avedrova@landaufirm.com

Joseph Corrigan
                           on behalf of Creditor Iron Mountain Information Management LLC Bankruptcy2@ironmountain.com

Joseph Grey
                           on behalf of Interested Party Ted Melfi jgrey@crosslaw.com smacdonald@crosslaw.com

Joseph Grey
                           on behalf of Interested Party Potter Inc. jgrey@crosslaw.com, smacdonald@crosslaw.com

Joseph Grey
                           on behalf of Interested Party Brad Pitt jgrey@crosslaw.com smacdonald@crosslaw.com

Joseph Grey
                           on behalf of Interested Party Bill Murray jgrey@crosslaw.com smacdonald@crosslaw.com

Joseph Grey
                           on behalf of Interested Party Willie Lump Lump Enterprises Inc. jgrey@crosslaw.com, smacdonald@crosslaw.com

Joseph Grey
                           on behalf of Interested Party PC Films LLC jgrey@crosslaw.com, smacdonald@crosslaw.com

Joseph Grey
                           on behalf of Interested Party Goldenlight Films Inc. jgrey@crosslaw.com, smacdonald@crosslaw.com

Joseph H. Huston, Jr.
                           on behalf of Interested Party Paul Tudor Jones jhh@stevenslee.com

Joseph M. VanLeuven
                           on behalf of Creditor Amazon Media EU Sarl joevanleuven@dwt.com lizcarter@dwt.com

Joseph M. VanLeuven
                           on behalf of Creditor Amazon Studios LLC joevanleuven@dwt.com lizcarter@dwt.com

Joseph M. VanLeuven
                           on behalf of Creditor Amazon Digital Services LLC joevanleuven@dwt.com lizcarter@dwt.com

Joseph M. VanLeuven
                           on behalf of Creditor Amazon.com Intl Sales Inc. joevanleuven@dwt.com, lizcarter@dwt.com

Joseph M. VanLeuven
                           on behalf of Creditor Amazon Content Services LLC joevanleuven@dwt.com lizcarter@dwt.com

Julia Bettina Klein
                           on behalf of Interested Party Harvey Weinstein klein@kleinllc.com

Justin Cory Falgowski
                           on behalf of Creditor MUFG Union Bank N.A. jfalgowski@burr.com

Katharina Earle
                           on behalf of Interested Party Cross City Films Ltd. kearle@ashbygeddes.com

Kathleen M. Miller
                           on behalf of Interested Party Full Picture LLC kmiller@skjlaw.com llb@skjlaw.com,jcb@skjlaw.com

Kathleen M. Miller
                           on behalf of Interested Party Stephen King kmiller@skjlaw.com llb@skjlaw.com,jcb@skjlaw.com
                     Case 18-10601-MFW                  Doc 3020           Filed 10/11/20            Page 16 of 29
District/off: 0311-1                                       User: SH                                                            Page 14 of 27
Date Rcvd: Oct 09, 2020                                    Form ID: van489                                                     Total Noticed: 1
Kathleen M. Miller
                          on behalf of Interested Party Heidi Klum kmiller@skjlaw.com llb@skjlaw.com,jcb@skjlaw.com

Kathleen M. Miller
                          on behalf of Interested Party Heidi Klum LLC kmiller@skjlaw.com llb@skjlaw.com,jcb@skjlaw.com

Kathleen M. Miller
                          on behalf of Interested Party Heidi Klum Company LLC kmiller@skjlaw.com llb@skjlaw.com,jcb@skjlaw.com

Kathleen M. Miller
                          on behalf of Interested Party Full Picture Inc. kmiller@skjlaw.com llb@skjlaw.com,jcb@skjlaw.com

Keith C. Owens
                          on behalf of Creditor Counterparties kowens@foxrothschild.com khoang@foxrothschild.com

Kevin M. Capuzzi
                          on behalf of Creditor Leonardo DiCaprio kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Company Men Productions Inc. kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Two Eleven Productions Inc. kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Birken Productions Inc. kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Jennifer Aniston kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Jennifer Lawrence kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Bazelevs U.S. kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Floffin Inc. kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Timur Bekmambetov kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Tengri Inc. kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Kevin M. Capuzzi
                          on behalf of Creditor Mirsand Limited kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com

Kevin Scott Mann
                          on behalf of Interested Party Grant Heslov kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party The Estate of Wes Craven kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor Smoke House Pictures Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor di Bonaventura Pictures Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party PC Films LLC kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Defendant Bruce Cohen Productions kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Pink Fox Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Lee Hirsch kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor Floffin Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Defendant Bruce Cohen kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor Lorenzo di Bonaventura kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Ted Melfi kmann@crosslaw.com smacdonald@crosslaw.com
                    Case 18-10601-MFW                   Doc 3020            Filed 10/11/20            Page 17 of 29
District/off: 0311-1                                       User: SH                                                                 Page 15 of 27
Date Rcvd: Oct 09, 2020                                    Form ID: van489                                                          Total Noticed: 1
Kevin Scott Mann
                          on behalf of Interested Party JCP Enterprises Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Cusack Enterprises LLC kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Dynamic '88 Productions Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Canal Productions Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Good Lie Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Annapurna Pictures kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party David O. Russell kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Cykel Corp. kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Warner Bros. Entertainment Inc. kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor Creative Artists Agency kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Brad Pitt kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party New Crime Productions LLC kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Bruce Cohen Productions kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Goldenlight Films Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Warner Bros. Pictures a division of WB Studio Enterprises, Inc. kmann@crosslaw.com,
                          smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Jon Gordon Productions Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Julia Roberts kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Hoodwinked LLC kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Sabajka Productions II Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Annapurna Pictures Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Donna Gigliotti kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party David S. Zucker kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Kanbar Entertainment LLC kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Kanzeon Corp. kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Potter Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Rachel McAdams kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party George Clooney kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                    Case 18-10601-MFW                    Doc 3020           Filed 10/11/20             Page 18 of 29
District/off: 0311-1                                        User: SH                                                              Page 16 of 27
Date Rcvd: Oct 09, 2020                                     Form ID: van489                                                       Total Noticed: 1
                          on behalf of Interested Party Jerry's Brother Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Jon Gordon kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor Jennifer Lawrence kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party WB Studio Enterprises Inc. kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Creditor Peter Chernin kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Bruce Cohen kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party The Bully Project LLC kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Meryl Streep kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Robert De Niro kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Willie Lump Lump Enterprises Inc. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Bill Murray kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party 22nd Indiana Inc. and Bradley Cooper kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party John Cusack kmann@crosslaw.com smacdonald@crosslaw.com

Kevin Scott Mann
                          on behalf of Interested Party Jake Gyllenhaal kmann@crosslaw.com smacdonald@crosslaw.com

Kristi J. Doughty
                          on behalf of Creditor Daimler Trust de-ecfmail@mwc-law.com de-ecfmail@ecf.inforuptcy.com

L. Katherine Good
                          on behalf of Interested Party Portfolio Funding Company LLC I kgood@potteranderson.com
                          cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com

L. Katherine Good
                          on behalf of Interested Party East West Bank kgood@potteranderson.com

Larry W Gabriel
                          on behalf of Plaintiff Hotel Mumbai Pty Ltd. lgabriel@bg.law

Larry W Gabriel
                          on behalf of Creditor Hotel Mumbai Pty Ltd. and Related Affiliates lgabriel@bg.law

Laura L. McCloud
                          on behalf of Creditor TN Dept of Revenue agbankdelaware@ag.tn.gov

Laurel D. Roglen
                          on behalf of Creditor Jackboot Inc. roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Cine-Manic Productions Inc. roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Interested Party Alfred H. Siegel roglenl@ballardspahr.com ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Quentin Tarantino roglenl@ballardspahr.com ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Visiona Romantica Inc. roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Supercool Manchu Too LLC roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor OWN LLC roglenl@ballardspahr.com ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Lions Gate Entertainment Corp. roglenl@ballardspahr.com ambroses@ballardspahr.com
                       Case 18-10601-MFW                Doc 3020           Filed 10/11/20            Page 19 of 29
District/off: 0311-1                                       User: SH                                                              Page 17 of 27
Date Rcvd: Oct 09, 2020                                    Form ID: van489                                                       Total Noticed: 1
Laurel D. Roglen
                          on behalf of Creditor Blumhouse Productions LLC roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Brown 26 Productions LLC roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor L. Driver Productions Inc. roglenl@ballardspahr.com, ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Entertainment One Ltd. roglenl@ballardspahr.com ambroses@ballardspahr.com

Laurel D. Roglen
                          on behalf of Creditor Robert Weinstein roglenl@ballardspahr.com ambroses@ballardspahr.com

Lawrence Joel Kotler
                          on behalf of Creditor Adaptive Studios Inc. ljkotler@duanemorris.com

Marcus Helt
                          on behalf of Creditor J.C. Penney Corporation Inc. mhelt@foley.com, kwilliams@gardere.com

Mark Minuti
                          on behalf of Creditor Anchor Bay Entertainment LLC mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Fremantle Media Limited mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Lions Gate Films Inc. mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Starz Entertainment LLC mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Starz Media LLC mark.minuti@saul.com, robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Starz LLC mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Lions Gate Entertainment Corp. mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                          on behalf of Creditor Anchor Bay Entertainment UK Ltd mark.minuti@saul.com robyn.warren@saul.com

Mark Pfeiffer
                          on behalf of Creditor Sartraco Inc. mark.pfeiffer@bipc.com, donna.curcio@bipc.com

Mark D. Collins
                          on behalf of Debtor Tulip Fever LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Paddington 2 LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor WTV Scream 3 SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Production-Acquisition Borrower 2016 LLC
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor InDirections LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Team Players LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Small Screen Productions LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor InteliPartners LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Mist LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Domestic LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor HRK Films LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                    Case 18-10601-MFW                  Doc 3020           Filed 10/11/20           Page 20 of 29
District/off: 0311-1                                      User: SH                                                               Page 18 of 27
Date Rcvd: Oct 09, 2020                                   Form ID: van489                                                        Total Noticed: 1
                          on behalf of Debtor Weinstein Global Film Corp. rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Library Songs (BMI) LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Weinstein Television LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor FFPAD LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Twenty O Five Holdings LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Check Hook LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Polaroid SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Scream 2 TC Borrower LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor W Acquisition Company LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor WTV Kalief Browder Borrower LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Branded Partners LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor WTV Guantanamo SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Current War SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Production LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Fearless Borrower LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Untouchable SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Waco SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Avenging Eagle SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Weinstein Books LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor ISED LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor The Actors Group LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor Small Screen Trades LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor WC Film Completions LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Replenish Borrower LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor CTHD 2 LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor TWC Loop LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor The Giver SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                          on behalf of Debtor WTV Yellowstone SPV LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
                           Case 18-10601-MFW               Doc 3020           Filed 10/11/20            Page 21 of 29
District/off: 0311-1                                          User: SH                                                             Page 19 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                      Total Noticed: 1
Mark D. Collins
                              on behalf of Debtor DRT Films LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor The Weinstein Company LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor Weinstein Development LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor Cues TWC (ASCAP) LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor Spy Kids TV Borrower LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor WTV JCP Borrower 2017 LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor The Weinstein Company Holdings LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor One Chance LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor Weinstein Productions LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor TWC Borrower 2016 LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor PA Entity 2017 LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor DRT Rights Management LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor PS Post LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor TWC Short Films LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor MarcoTwo LLC rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark D. Collins
                              on behalf of Debtor Weinstein Global Funding Corp. rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Mark L. Desgrosseilliers
                              on behalf of Creditor Wind River Productions LLC desgross@chipmanbrown.com,
                              dero@chipmanbrown.com;fusco@chipmanbrown.com

Mark L. Desgrosseilliers
                              on behalf of Creditor Acacia Filmed Entertainment LLC desgross@chipmanbrown.com,
                              dero@chipmanbrown.com;fusco@chipmanbrown.com

Matthew B. Harvey
                              on behalf of Interested Party Viacom International Inc. mharvey@mnat.com
                              glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matt-ha
                              rvey-8145@ecf.pacerpro.com

Matthew G. Summers
                              on behalf of Creditor OWN LLC summersm@ballardspahr.com hartlt@ballardspahr.com

Matthew G. Summers
                              on behalf of Creditor Supercool Manchu Too LLC summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                              on behalf of Creditor Visiona Romantica Inc. summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                              on behalf of Creditor Brown 26 Productions LLC summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                              on behalf of Creditor Jackboot Inc. summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                              on behalf of Creditor Robert Weinstein summersm@ballardspahr.com hartlt@ballardspahr.com

Matthew G. Summers
                              on behalf of Creditor Quentin Tarantino summersm@ballardspahr.com hartlt@ballardspahr.com

Matthew G. Summers
                         Case 18-10601-MFW                 Doc 3020            Filed 10/11/20           Page 22 of 29
District/off: 0311-1                                          User: SH                                                             Page 20 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                      Total Noticed: 1
                            on behalf of Creditor Blumhouse Productions LLC summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                            on behalf of Creditor Lions Gate Entertainment Corp. summersm@ballardspahr.com hartlt@ballardspahr.com

Matthew G. Summers
                            on behalf of Creditor L. Driver Productions Inc. summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                            on behalf of Creditor Cine-Manic Productions Inc. summersm@ballardspahr.com, hartlt@ballardspahr.com

Matthew G. Summers
                            on behalf of Creditor Entertainment One Ltd. summersm@ballardspahr.com hartlt@ballardspahr.com

Matthew O Talmo
                            on behalf of Interested Party Tim Sarnoff mtalmo@mnat.com
                            glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matthe
                            w-talmo-2348@ecf.pacerpro.com

Matthew O Talmo
                            on behalf of Interested Party A+E Television Networks LLC mtalmo@mnat.com,
                            glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matthe
                            w-talmo-2348@ecf.pacerpro.com

Matthew P. Ward
                            on behalf of Interested Party Bank Hapoalim B.M. matthew.ward@wbd-us.com
                            Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Matthew P. Ward
                            on behalf of Creditor Nu Image matthew.ward@wbd-us.com
                            Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Maxim B. Litvak
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors mlitvak@pszjlaw.com

Meredith A. Lahaie
                            on behalf of Interested Party Spyglass Media Group LLC mlahaie@akingump.com

Michael Luskin
                            on behalf of Interested Party Viacom International Inc. luskin@lsellp.com

Michael Cory Hochman
                            on behalf of Creditor Technicolor USA Inc. mhochman@monlaw.com

Michael Cory Hochman
                            on behalf of Creditor Technicolor Creative Services USA Inc. mhochman@monlaw.com

Michael Cory Hochman
                            on behalf of Creditor Technicolor Home Entertainment Services Inc. mhochman@monlaw.com

Michael Cory Hochman
                            on behalf of Creditor Technicolor Inc. mhochman@monlaw.com

Michael Cory Hochman
                            on behalf of Creditor Technicolor Videocassette of Michigan Inc. mhochman@monlaw.com

Michael David DeBaecke
                            on behalf of Creditor Home Box Office Inc. mdebaecke@ashbygeddes.com

Michael David DeBaecke
                            on behalf of Creditor Brett Matthews mdebaecke@ashbygeddes.com

Michael David DeBaecke
                            on behalf of Creditor Turner Entertainment Networks Inc. mdebaecke@ashbygeddes.com

Michael G. Busenkell
                            on behalf of Interested Party Lesia Anson mbusenkell@gsbblaw.com

Michael G. Busenkell
                            on behalf of Plaintiff Hotel Mumbai Pty Ltd. mbusenkell@gsbblaw.com

Michael G. Busenkell
                            on behalf of Creditor Hotel Mumbai Pty Ltd. and Related Affiliates mbusenkell@gsbblaw.com

Michael G. Busenkell
                            on behalf of Creditor Arclight Films mbusenkell@gsbblaw.com

Michael G. Busenkell
                            on behalf of Creditor Hotel Mumbai Pty Ltd. mbusenkell@gsbblaw.com

Michael I. Gottfried
                            on behalf of Defendant Bruce Cohen Productions MGottfried@elkinskalt.com AAburto@elkinskalt.com;MYuen@elkinskalt.com
                       Case 18-10601-MFW                Doc 3020           Filed 10/11/20             Page 23 of 29
District/off: 0311-1                                       User: SH                                                            Page 21 of 27
Date Rcvd: Oct 09, 2020                                    Form ID: van489                                                     Total Noticed: 1
Michael I. Gottfried
                          on behalf of Defendant Bruce Cohen MGottfried@elkinskalt.com AAburto@elkinskalt.com;MYuen@elkinskalt.com

Michael I. Gottfried
                          on behalf of Creditor Creative Artists Agency MGottfried@elkinskalt.com AAburto@elkinskalt.com;MYuen@elkinskalt.com

Michael Joseph Joyce
                          on behalf of Interested Party David Wayne Semien mjoyce@mjlawoffices.com

Michael R. Nestor
                          on behalf of Interested Party Y Movie LLC, Y Theatrical, LLC, YFE Holdings, Inc., OA3, LLC, and RMF, LLC
                          bankfilings@ycst.com

Michael S. Neiburg
                          on behalf of Defendant MUFG Union Bank N.A. bankfilings@ycst.com

Michael S. Neiburg
                          on behalf of Defendant Union Bancal Equities Inc. bankfilings@ycst.com

Michael S. Neiburg
                          on behalf of Defendant UnionBanCal Equities Inc. bankfilings@ycst.com

Michael S. Stamer
                          on behalf of Interested Party Spyglass Media Group LLC mstamer@akingump.com

Michael T Delaney
                          on behalf of Creditor Jackboot Inc. mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor OWN LLC mdelaney@robinskaplan.com amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor Visiona Romantica Inc. mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor Brown 26 Productions LLC mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor L. Driver Productions Inc. mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor Quentin Tarantino mdelaney@robinskaplan.com amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor Cine-Manic Productions Inc. mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com

Michael T Delaney
                          on behalf of Creditor Supercool Manchu Too LLC mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com

Michael W. Yurkewicz
                          on behalf of Interested Party Black Bear Pictures myurkewicz@klehr.com

Morgan L. Patterson
                          on behalf of Creditor Nu Image morgan.patterson@wbd-us.com
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Morgan L. Patterson
                          on behalf of Creditor Wind River Productions LLC morgan.patterson@wbd-us.com,
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Morgan L. Patterson
                          on behalf of Interested Party Bank Hapoalim B.M. morgan.patterson@wbd-us.com
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Morgan L. Patterson
                          on behalf of Creditor Acacia Filmed Entertainment LLC morgan.patterson@wbd-us.com,
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Neil Paresh Thakor
                          on behalf of Creditor 2929 Productions LLC nthakor@manatt.com

Norman L. Pernick
                          on behalf of Interested Party Miramax Film NY LLC npernick@coleschotz.com,
                          pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@colesch
                          otz.com

Norman M. Monhait
                          on behalf of Interested Party Delta Last Legion Ltd. nmonhait@rmgglaw.com

Norman M. Monhait
                          on behalf of Interested Party Orange Studio (formerly Studio 37) nmonhait@rmgglaw.com

Norman M. Monhait
                         Case 18-10601-MFW                 Doc 3020           Filed 10/11/20             Page 24 of 29
District/off: 0311-1                                          User: SH                                                                 Page 22 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                          Total Noticed: 1
                            on behalf of Interested Party Quinta Communications S.A. nmonhait@rmgglaw.com

Patrick A. Jackson
                            on behalf of Creditor Bunim/Murray Productions LLC Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com

Patrick J. Reilley
                            on behalf of Interested Party Miramax Film NY LLC preilley@coleschotz.com,
                            bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coles
                            chotz.com;lmorton@coleschotz.com

Paul H Zumbro
                            on behalf of Debtor The Weinstein Company Holdings LLC pzumbro@cravath.com mao@cravath.com

Paul H. Aloe
                            on behalf of Creditor Adaptive Studios Inc. paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com

Paul J. Pascuzzi
                            on behalf of Creditor McClatchy Company et al. ppascuzzi@ffwplaw.com docket@ffwplaw.com

Paul Noble Heath
                            on behalf of Debtor The Weinstein Company Holdings LLC heath@rlf.com
                            RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Paul S. Arrow
                            on behalf of Creditor Sony Pictures Entertainment Inc. et al. parrow@buchalter.com

Peter J. Gurfein
                            on behalf of Interested Party Annapurna Pictures Inc. pgurfein@landaufirm.com,
                            srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com

Peter J. Gurfein
                            on behalf of Interested Party Annapurna Pictures pgurfein@landaufirm.com
                            srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com

Peter M. Gilhuly
                            on behalf of Interested Party Miramax Film NY LLC peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com

Peter Manfred Bransten
                            on behalf of Creditor Wanda Pictures (Hong Kong) Co. Ltd. pbransten@glaserweil.com

R. Craig Martin
                            on behalf of Plaintiff Spyglass Media Group LLC craig.martin@dlapiper.com,
                            carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com

R. Craig Martin
                            on behalf of Interested Party Spyglass Media Group LLC craig.martin@dlapiper.com,
                            carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com

R. Stephen McNeill
                            on behalf of Other Prof. Alliance Films (UK) Dark Skies Limited bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Tele Munchen Fernsch GmbH & Co. Produktionsgesellschaft bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Entertainment One UK Limited (as successor to Contender Ltd.) bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Alliance Films (UK) Limited bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Suite Distribution Limited bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Entertainment One Films Canada Inc. (on its own behalf and as successor to Alliance Films Inc. and
                            Motion Picture Distribution LP) bankruptcy@potteranderson.com bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Sun Distribution Group S.A. bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Endemol Shine International International Limited bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

R. Stephen McNeill
                            on behalf of Other Prof. Aurum Productions SA bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com
                         Case 18-10601-MFW                 Doc 3020            Filed 10/11/20              Page 25 of 29
District/off: 0311-1                                          User: SH                                                                 Page 23 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                          Total Noticed: 1
R. Stephen McNeill
                            on behalf of Other Prof. Entertainment One Benelux BV bankruptcy@potteranderson.com
                            bankruptcy@potteranderson.com;nrainey@potteranderson.com

Rachel B. Mersky
                            on behalf of Creditor Technicolor Creative Services USA Inc. rmersky@monlaw.com

Rachel B. Mersky
                            on behalf of Creditor Technicolor Videocassette of Michigan Inc. rmersky@monlaw.com

Rachel B. Mersky
                            on behalf of Creditor Technicolor Cinema Distribution a division of Technicolor, Inc. rmersky@monlaw.com

Rachel B. Mersky
                            on behalf of Creditor Technicolor Inc. rmersky@monlaw.com

Rachel B. Mersky
                            on behalf of Creditor Technicolor Home Entertainment Services Inc. rmersky@monlaw.com

Rachel B. Mersky
                            on behalf of Creditor Technicolor USA Inc. rmersky@monlaw.com

Rachel E. Albanese
                            on behalf of Plaintiff Spyglass Media Group LLC rachel.albanese@dlapiper.com

Rachel E. Albanese
                            on behalf of Interested Party Spyglass Media Group LLC rachel.albanese@dlapiper.com

Raymond Howard Lemisch
                            on behalf of Interested Party Showtime Networks Inc. rlemisch@klehr.com

Reliable Companies
                            gmatthews@reliable-co.com

Ricardo Palacio, Esq
                            on behalf of Interested Party First Republic Bank rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com

Richard Stern
                            on behalf of Interested Party Viacom International Inc. stern@lsellp.com

Richard B. Sheldon
                            on behalf of Creditor Mitchell Silberberg Knupp rbs@msk.com

Richard W. Riley
                            on behalf of Creditor Chubb Companies rriley@wtplaw.com clano@wtplaw.com

Robert Charles Maddox
                            on behalf of Debtor The Weinstein Company Holdings LLC maddox@rlf.com
                            rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Robert J. Dehney
                            on behalf of Interested Party SP JGAG LLC and Jane Got a Gun Production Co. LLC rdehney@mnat.com,
                            glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;robert-
                            dehney-4464@ecf.pacerpro.com

Robert J. Feinstein
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors rfeinstein@pszjlaw.com

Robert M. Novick
                            on behalf of Creditor Light Chaser Animation courtnotices@kasowitz.com

Robert S. Brady
                            on behalf of Defendant Union Bancal Equities Inc. bankfilings@ycst.com

Robert S. Brady
                            on behalf of Defendant UnionBanCal Equities Inc. bankfilings@ycst.com

Robert S. Brady
                            on behalf of Interested Party MUFG Union Bank (Prepetition and DIP Agent) bankfilings@ycst.com

Robert S. Brady
                            on behalf of Interested Party UnionBanCal Equities Inc. bankfilings@ycst.com

Rocco A. Cavaliere
                            on behalf of Creditor Frank Miller Inc. and Frank Miller rcavaliere@tarterkrinsky.com snobles@tarterkrinsky.com

Russell C. Silberglied
                            on behalf of Defendant The Weinstein Company LLC silberglied@rlf.com
                            rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Russell C. Silberglied
                            on behalf of Defendant The Weinstein Company LLC silberglied@rlf.com,
                            rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
                         Case 18-10601-MFW                 Doc 3020           Filed 10/11/20                Page 26 of 29
District/off: 0311-1                                          User: SH                                                             Page 24 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                      Total Noticed: 1
Russell C. Silberglied
                            on behalf of Debtor The Weinstein Company Holdings LLC silberglied@rlf.com
                            rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Russell C. Silberglied
                            on behalf of Defendant The Weinstein Company Holdings LLC silberglied@rlf.com,
                            rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

S. Alexander Faris
                            on behalf of Creditor Frank Miller Inc. and Frank Miller bankfilings@ycst.com

Sasha M. Gurvitz
                            on behalf of Interested Party Netflix Global LLC. sgurvitz@ktbslaw.com

Scott F. Gautier
                            on behalf of Creditor OWN LLC sgautier@robinskaplan.com dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Creditor Visiona Romantica Inc. sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Interested Party Quinta Communications S.A. sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Creditor Cine-Manic Productions Inc. sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Creditor Supercool Manchu Too LLC sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Creditor Brown 26 Productions LLC sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Creditor L. Driver Productions Inc. sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott F. Gautier
                            on behalf of Creditor Jackboot Inc. sgautier@robinskaplan.com, dwymore@robinskaplan.com

Scott J. Leonhardt
                            on behalf of Creditor Jeff Abbott leonhardt@teamrosner.com

Scott J. Leonhardt
                            on behalf of Creditor Sybrina Fulton and Tracy Martin leonhardt@teamrosner.com

Sean Matthew Beach
                            on behalf of Defendant Union Bancal Equities Inc. bankfilings@ycst.com

Sean Matthew Beach
                            on behalf of Defendant UnionBanCal Equities Inc. bankfilings@ycst.com

Sean Matthew Beach
                            on behalf of Defendant MUFG Union Bank N.A. bankfilings@ycst.com

Sean Matthew Beach
                            on behalf of Interested Party MUFG Union Bank (Prepetition and DIP Agent) bankfilings@ycst.com

Sean Matthew Beach
                            on behalf of Interested Party UnionBanCal Equities Inc. bankfilings@ycst.com

Shanti M. Katona
                            on behalf of Interested Party Snoogans Inc. f/s/o Kevin Smith skatona@polsinelli.com
                            LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com

Shanti M. Katona
                            on behalf of Interested Party View Askew Productions Inc. skatona@polsinelli.com
                            LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com

Sheryl P Giugliano
                            on behalf of Creditor Jeff Abbott sgiugliano@diamondmccarthy.com

Stephan Hornung
                            on behalf of Interested Party Viacom International Inc. hornung@lsellp.com

Stephen B. Selbst
                            on behalf of Interested Party Bank Hapoalim B.M. sselbst@herrick.com courtnotices@herrick.com

Steven K. Kortanek
                            on behalf of Attorney Drinker Biddle & Reath LLP steven.kortanek@limnexus.com

Steven K. Kortanek
                            on behalf of Creditor Bunim/Murray Productions LLC steven.kortanek@limnexus.com

Steven W Golden
                       Case 18-10601-MFW                 Doc 3020            Filed 10/11/20             Page 27 of 29
District/off: 0311-1                                        User: SH                                                              Page 25 of 27
Date Rcvd: Oct 09, 2020                                     Form ID: van489                                                       Total Noticed: 1
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors sgolden@pszjlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Writers Guild Pension Plan and Industry Health Fund skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Plaintiff Directors Guild of America Inc. skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Screen Actors Guild-Producers Pension & Health Plans skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Directors Guild of America Inc. skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Directors Guild of America Inc. - Producer Pension and Health Plans skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Plaintiff Writers Guild of America West, Inc. skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Writers Guild of America West, Inc. skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Motion Picture Industry Pension & Health Plans skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Interested Party Screen Actors Guild - American Federation of Television & Radio Artists
                          skaufman@skaufmanlaw.com

Susan E. Kaufman
                          on behalf of Plaintiff Screen Actors Guild - American Federation of Television and Radio Artists skaufman@skaufmanlaw.com

Susan K Seflin
                          on behalf of Plaintiff Hotel Mumbai Pty Ltd. sseflin@bg.law

Susan K Seflin
                          on behalf of Creditor Hotel Mumbai Pty Ltd. and Related Affiliates sseflin@bg.law

Ted A. Dillman
                          on behalf of Interested Party Tim Sarnoff ted.dillman@lw.com

Ted A. Dillman
                          on behalf of Interested Party Miramax Film NY LLC ted.dillman@lw.com

Thomas M. Geher
                          on behalf of Creditor Two Eleven Productions Inc. tmg@jmbm.com, tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Tengri Inc. tmg@jmbm.com, tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Timur Bekmambetov tmg@jmbm.com tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Leonardo DiCaprio tmg@jmbm.com tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Floffin Inc. tmg@jmbm.com, tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Jennifer Aniston tmg@jmbm.com tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Birken Productions Inc. tmg@jmbm.com, tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Jennifer Lawrence tmg@jmbm.com tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Company Men Productions Inc. tmg@jmbm.com, tmg@ecf.inforuptcy.com

Thomas M. Geher
                          on behalf of Creditor Mirsand Limited tmg@jmbm.com tmg@ecf.inforuptcy.com

Thomas R. Califano
                          on behalf of Plaintiff Spyglass Media Group LLC thomas.califano@dlapiper.com

Thomas R. Califano
                          on behalf of Interested Party Spyglass Media Group LLC thomas.califano@dlapiper.com

Tiffany Strelow Cobb
                          on behalf of Interested Party Turner Entertainment Networks Inc. tscobb@vorys.com, mdwalkuski@vorys.com
                          Case 18-10601-MFW               Doc 3020           Filed 10/11/20               Page 28 of 29
District/off: 0311-1                                          User: SH                                                               Page 26 of 27
Date Rcvd: Oct 09, 2020                                       Form ID: van489                                                        Total Noticed: 1
U.S. Trustee
                             USTPRegion03.WL.ECF@USDOJ.GOV

Vernon Louis Ellicott
                             on behalf of Creditor Lisa Bloom vernon@thebloomfirm.com

Victoria A. Guilfoyle
                             on behalf of Creditor 22nd Street Entertainment LLC guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Creditor West 150 Productions LLC guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Interested Party Speedee Distribution LLC guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Creditor FilmNation Entertainment LLC guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Creditor FilmNation Features LLC guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Creditor FilmNation International LLC guilfoyle@blankrome.com

Walter H. Curchack
                             on behalf of Interested Party Toyota Motor Corporation wcurchack@loeb.com
                             nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com

Walter H. Curchack
                             on behalf of Interested Party Toyota Motor Sales U.S.A., Inc. wcurchack@loeb.com,
                             nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com

Walter H. Curchack
                             on behalf of Interested Party BBC Worldwide Limited wcurchack@loeb.com
                             nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com

Wayne M. Smith
                             on behalf of Creditor Warner Bros. Entertainment Inc. wayne.smith@warnerbros.com

William E. Chipman, Jr.
                             on behalf of Interested Party John Fusco chipman@chipmanbrown.com dero@chipmanbrown.com;fusco@chipmanbrown.com

William E. Chipman, Jr.
                             on behalf of Interested Party Mud City Moving Picture Co. f/s/o John Fusco chipman@chipmanbrown.com
                             dero@chipmanbrown.com;fusco@chipmanbrown.com

William E. Chipman, Jr.
                             on behalf of Attorney Seyfarth Shaw LLP chipman@chipmanbrown.com dero@chipmanbrown.com;fusco@chipmanbrown.com

William E. Chipman, Jr.
                             on behalf of Interested Party Giovanni Fusco chipman@chipmanbrown.com
                             dero@chipmanbrown.com;fusco@chipmanbrown.com

William E. Chipman, Jr.
                             on behalf of Interested Party Content Partners Fund 3 SPV LP chipman@chipmanbrown.com
                             dero@chipmanbrown.com;fusco@chipmanbrown.com

William E. Chipman, Jr.
                             on behalf of Interested Party Content Partners Fund 3 SPV1 LP chipman@chipmanbrown.com
                             dero@chipmanbrown.com;fusco@chipmanbrown.com

William Pierce Bowden
                             on behalf of Interested Party Cross City Films LLC wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com

William Pierce Bowden
                             on behalf of Interested Party First Republic Bank wbowden@ashby-geddes.com ahrycak@ashbygeddes.com

William Pierce Bowden
                             on behalf of Interested Party Bank of America N.A., as Administrative Agent wbowden@ashby-geddes.com,
                             ahrycak@ashbygeddes.com

William Pierce Bowden
                             on behalf of Interested Party Sing Street Distribution LLC wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com

William Pierce Bowden
                             on behalf of Interested Party Cross City Films Ltd. wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com

William Pierce Bowden
                             on behalf of Interested Party Bank of America N.A. wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com

William Pierce Bowden
                             on behalf of Interested Party Celestial Productions Limited wbowden@ashby-geddes.com ahrycak@ashbygeddes.com
                    Case 18-10601-MFW                  Doc 3020           Filed 10/11/20           Page 29 of 29
District/off: 0311-1                                      User: SH                                                 Page 27 of 27
Date Rcvd: Oct 09, 2020                                   Form ID: van489                                          Total Noticed: 1
Zachary I Shapiro
                          on behalf of Debtor The Weinstein Company Holdings LLC shapiro@rlf.com
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Zachary I Shapiro
                          on behalf of Defendant The Weinstein Company LLC shapiro@rlf.com
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Zachary I Shapiro
                          on behalf of Defendant The Weinstein Company Holdings LLC shapiro@rlf.com,
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Zhao Liu
                          on behalf of Creditor Alexandra Canosa liu@teamrosner.com

Zhao Liu
                          on behalf of Creditor Wedil David liu@teamrosner.com

Zhao Liu
                          on behalf of Creditor Dominique Huett liu@teamrosner.com


TOTAL: 667
